Citation Nr: 9918194	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  99-08 889	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees for past-due 
benefits.  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

This matter relating to attorney fees arises from an April 8, 
1999, rating decision of the Department of Veterans Affairs 
(VA) regional office (RO) which resulted in the award of 
past-due benefits to the veteran.  

By letter dated on May 11, 1999, the RO notified the veteran 
and the attorney of the payment of past-due benefits and the 
referral of the file to the Board of Veterans' Appeals 
(Board) for a decision concerning the attorney's eligibility 
for payment of a fee for his service from the 20 percent of 
past-due withheld by the RO.  They were given 30 days within 
which to submit evidence or argument to the Board concerning 
the payment of attorney fees.  No response has been received 
from either the veteran or the attorney.  


FINDINGS OF FACT

1.  The Board has not promulgated a final decision on the 
issue of entitlement to a permanent and total disability 
rating for pension purposes.

2.  Past-due benefits were awarded to the veteran on the 
basis of an April 8, 1999, rating decision which granted 
entitlement to a permanent and total disability rating.  


CONCLUSION OF LAW

The criteria under which a valid fee agreement may be 
executed between the veteran and his attorney as to 
representation before VA and the Board concerning the issue 
of entitlement to a permanent and total disability rating for 
pension purposes have not been met.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.609(c) (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the veteran's case, the RO denied entitlement to permanent 
and total disability rating in a decision dated in May 1992.  
The veteran was notified of that denial in June 1992.  The 
notice of disagreement that followed that decision was 
received in June 1992.  After the RO issued a statement of 
the case in July 1992, the veteran perfected his appeal by 
the submission of his September 1992 substantive appeal.  

The Board remanded the claim for a permanent and total 
disability rating in February 1997.  Months later, in May 
1997, a fee agreement was received from the attorney.  The 
veteran agreed to pay a fee of 20 percent of any past-due 
benefits awarded on the basis of such claims, such fee to be 
paid directly by VA to the attorney.  At the same time, a VA 
Form 22a was received reflecting the veteran's selection for 
power of attorney.  

In October 1998 the statement of representation was received 
from attorney, A.B., in October 1998 and again in December 
1998, the veteran filed an additional VA Form 22a indicating 
that he selected yet another representative, J.S.  

Entitlement to a permanent and total disability rating for 
pension purposes was established by an April 1999 rating 
decision.  The effective date of the award was January 1992.  

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services before 
VA concerning claims for VA benefits.  38 U.S.C.A. § 5904(c); 
38 C.F.R. § 20.609(c).  These criteria are: 1) promulgation 
by the Board of a final decision with respect to the issue or 
issues involved; 2) the NOD which preceded the Board decision 
with respect to the issue or issues involved was received by 
the RO on or after November 18, 1988; and 3) the attorney or 
agent must have been retained not later than one year 
following the date that the Board decision with respect to 
the issue or issues involved was promulgated.

In this case, there is no final decision of the Board 
concerning the matter that led to the payment of past-due 
benefits, that is, entitlement to a permanent and total 
disability evaluation for pension purposes.  The February 
1997 remand is not a final decision of the Board.  See 38 
C.F.R. § 20.1100(b) (1998).   

Consequently, as a matter of law, an attorney or agent cannot 
charge a fee as to this matter.  Therefore, the attorney is 
also not eligible to have his fee paid directly by VA from 
past due benefits.  Therefore, the RO will not pay to the 
attorney the amount of the past-due benefits withheld pending 
this decision.  The attorney is ordered to refund to the 
veteran any moneys paid by him for the attorney's 
representation before VA concerning this issue.  As a 
reduction in the fee is ordered, the attorney must credit the 
account of the claimant with the amount of the reduction and 
refund any excess payment on the account to the claimant not 
later than the expiration of the time within which the ruling 
may be appealed to the United States Court of Appeals for 
Veterans Claims.  38 C.F.R. § 20.609(i).  Failure to do so 
may result in proceedings under 38 C.F.R. § 14.633 to 
terminate the attorney's right to practice before VA and the 
Board and/or prosecution under 38 U.S.C.A. § 5905.


ORDER

No fee may be charged for services rendered by the attorney 
on the veteran's behalf before VA concerning the issue of 
entitlement to a permanent and total disability evaluation 
for pension.  The fee is reduced to $0.  The amount in excess 
of $0 received by the attorney for fees for service before VA 
is to be refunded to the claimant.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals

 


